Citation Nr: 0819224	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression, claimed as 
impairment of mental function.
	
3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1978 
to October 1978 and on active duty from November 1990 to 
April 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
Parkinson's disease (claimed as chronic fatigue syndrome) and 
impairment of mental function.  

In a February 2006 Statement of the Case, the RO 
recharacterized the issues on appeal as entitlement to 
service connection for Parkinson's disease; an acquired 
psychiatric disorder to include major depression, claimed as 
impairment of mental function; and chronic fatigue syndrome.  

The Board notes that in December 2007, the RO denied a claim 
for service connection for PTSD, which had been separately 
developed from the veteran's current claim for an acquired 
psychiatric disorder.  Service connection for PTSD is not 
currently on appeal before the Board.  Therefore, in the 
present appeal, the Board will address service connection for 
an acquired psychiatric disorder other than PTSD. 

The veteran testified at a March 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issues of entitlement to service connection for 
Parkinson's disease and an acquired psychiatric disorder to 
include major depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The veteran does not have chronic fatigue syndrome 
etiologically related to active service.


CONCLUSION OF LAW

Chronic fatigue syndrome, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A January 2007 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The veteran's service medical records, VA and private 
treatment records, VA examinations, various lay statements, 
and a Board hearing transcript have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); See also 38 U.S.C.A. §§ 1117, 1118 
(West 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001). Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.

The Board notes that the veteran's DD Form 214 shows that he 
was ordered to active duty for operation Desert Storm/Shield, 
and that he served in Southwest Asia during the Gulf War.  
Thus, the Board finds that the veteran had active military 
service in the Southwest Asia theater of Operations and is a 
Persian Gulf War veteran. See 38 C.F.R. § 3.317(d).  The 
veteran has claimed that he has chronic fatigue syndrome 
which is related to service in the Persian Gulf.  Following a 
review of the medical evidence, however, the Board finds that 
the record does establish current chronic fatigue syndrome.

Service treatment records, to include a February 1987 
periodic examination, a May 1991 demobilization examination, 
an April 1990 examination, and a December 1991 Medical Board 
examination, do not reflect complaints, diagnoses, or 
treatment relating to chronic fatigue syndrome during the 
veteran's time in service.

On a VA Persian Gulf Registry examination completed in 
December 1996, the veteran reported problems with fatigue 
since service.  The examiner, however, indicated that the 
veteran did not have chronic fatigue on objective 
examination.  In a subsequent letter to the veteran, he was 
informed that the results of his examination and laboratory 
tests revealed no significant abnormalities that could be 
attributed to Persian Gulf Service.  

The veteran is not shown to have chronic fatigue syndrome or 
qualifying chronic disability within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  VA and private 
treatment records do not reflect a current diagnosis of 
chronic fatigue syndrome.  Medical evidence of record shows 
that the veteran's reported symptomatology of slowed motor 
functioning and slowed speech have been attributed to either 
depressive disorder or Parkinson's disease; the veteran does 
not have symptomatology which has been attributed to chronic 
fatigue syndrome.   

A December 2004 VA examination shows that the veteran does 
not have symptoms consistent with chronic fatigue syndrome.  
During examination, the veteran and his wife had described 
symptoms of slowed speech and motor function.  His symptoms 
became more pronounced in March or April 2004 when the 
veteran was diagnosed with Parkinson's disease.  The examiner 
stated that this diagnosis was made by an outside physician, 
based on slowed rhythm as well as slurred speech.  

The VA examiner stated that the veteran did not have symptoms 
consistent with chronic fatigue syndrome.  Specifically, he 
did not have an acute onset of the condition; a low-grade 
fever or nonexudative pharyngitis; or lymphadenopathy.  He 
had pain in the bilateral shoulders and bilateral wrists, but 
otherwise, the veteran did not have muscle aches or migratory 
joint pain.  He had occasional tension type headaches that 
were relieved by ibuprofen.  He did have difficulty sleeping, 
as well as occasional hallucinations.  The veteran never had 
a seizure.  A November 2004 EMG was normal.  He had a workup 
which included labs of complete blood count, basic metabolic 
profile, liver function tests, thyroid function, heavy 
metals, rapid plasma reagin, and creatine phosphokinase, 
which were all normal.  The veteran was diagnosed with 
Parkinson's disease.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The veteran 
is not shown to have chronic fatigue syndrome.  Thus, the 
Board finds that service connection based on the provisions 
that contemplate qualifying chronic disability due to a 
medically unexplained chronic multi-symptom illness, such as 
chronic fatigue syndrome, is not warranted.

The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  The Board 
acknowledges the veteran's belief that he has chronic fatigue 
syndrome related to service.  The Board emphasizes, however, 
that the claim turns primarily on the medical evidence in 
this case and the veteran simply is not competent in this 
case to render a probative medical opinion on such a matter 
in view of the expert opinions of record.  In this case, the 
veteran does not have a diagnosis of chronic fatigue 
syndrome.  Where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993))


ORDER

Service connection for chronic fatigue syndrome is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See 38 C.F.R. § 
3.159(c)(4)(i) (2007).  

1.  Parkinson's Disease

The veteran has a current diagnosis of Parkinson's disease.  
The veteran and his wife have reported that the veteran's 
speech and motor speed have gradually slowed since service.  
Private treatment records dated in 2003 note possible Desert 
Storm Syndrome.  

A June 2004 private neurology/movement disorders 
consultation, noted that the veteran worked in the oil fields 
of Iraq for 3 to 4 weeks, and that he had a 23 year history 
working in a paint factory with metals.  The veteran was 
assessed with bradykinesia and rigidity consistent with Hoen 
& Yahr Stage II parkinsonism.  His diagnosis was differential 
in terms of etiology, environmental versus 
idiopathic/sporadic Parkinson's disease.  It was noted that 
manganese was the fuel additive MMT; however, the physician 
suspected that the veteran was most likely exposed to burning 
crude petroleum.  There had been no significant risks 
attributable to exposure to oil well fire, smoke, and 
petroleum.  The physician noted that he was able to find one 
epidemiological study that found an increased association for 
Parkinson's disease in those exposed to plastic resins, epoxy 
resins, glues, paints, and petroleum.  The physician stated 
that the combination of paint and petroleum exposure may have 
contributed to his risks.  

The veteran's private physician, Dr. T.O.H., submitted an 
April 2005 opinion, stating that he did think there was a 
direct relationship between the involvement and exposures 
that the veteran had during Operation Desert Storm that could 
have been related to his Parkinson's disease.
	
Private medical opinions indicate that Parkinson's disease 
may be related to the veteran's service in the Persian Gulf 
War.  Although the veteran was afforded a VA examination in 
December 2004, the examination did not address the etiology 
of Parkinson's disease.  As such, the Board finds that a 
remand for a VA examination is necessary to determine if the 
veteran's Parkinson's disease is as likely as not related to 
service.  

2.  An Acquired Psychiatric Disorder, to Include Major 
Depression

The veteran has not yet been afforded a VA examination to 
address the etiology of his diagnosed major depression.  VA 
treatment records indicate that the veteran was diagnosed 
with depression in February 2004.  The veteran and his wife, 
however, have reported that the veteran's speech and motor 
speed have gradually slowed since service.  These reports are 
also noted in the veteran's VA and private treatment records.  
In a June 2004 VA treatment report, a VA physician noted 
having some concerns that the veteran's bradykineasia and his 
cognitive slowing were due to depression.   

Although service medical records do not reflect a psychiatric 
disorder in service, in light of the evidence discussed 
above, and the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine if an acquired psychiatric 
disorder, to include major depression, is related to service, 
taking into consideration all the medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case for a VA 
examination in the appropriate specialty 
to determine if the veteran's Parkinson's 
disease is etiologically related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to examination.  The examiner should 
review the entire claims file, to include 
VA and private treatment records.  The 
examiner should state whether it is at 
least as likely as not that Parkinson's 
disease was incurred in service.

The examiner should provide a rationale 
for his or her opinion with references to 
the evidence of record, and should 
specifically address findings from a June 
2004 private neurology consultation and an 
April 2005 private medical opinion from 
Dr. T.O.H. 

2.  The RO should refer the case for a VA 
psychiatric examination to determine if an 
acquired psychiatric disorder, to include 
major depression, is related to service.  
The claims folder should be made available 
to the examiner for review prior to 
examination.  The examiner should review 
the entire claims file, to include VA and 
private treatment records.  The examiner 
should identify any current acquired 
psychiatric disorders and state whether it 
is at least as likely as not that any 
identified psychiatric disorder was 
incurred in service.

The examiner should provide a rationale 
for his or her opinion with references to 
the evidence of record. 

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


